UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of Date of Report (Date of earliest event reported) October 22, 2008 (October 22, 2008) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 180 East Broad Street, Columbus, Ohio 43215 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. A)Execution of Term Loan Agreement On October 22, 2008 (the “Effective Date”), GB Northtown, LLC, Glimcher Northtown Venture, LLC (together with GB Northtown, LLC, “Northtown”), and Glimcher Properties Limited Partnership (“GPLP”), each an affiliate of Glimcher Realty Trust (the “Registrant”), executed a Term Loan Agreement (the “Agreement”) with KeyBank National Association, as administrative agent and lead arranger (“Key”), U.S. Bank National Association, and Huntington National Bank (all collectively, the “Lenders”), under which Northtown will borrow Forty Million Dollars ($40,000,000) in the aggregate from the Lenders (the “Loan”).Under the Agreement, Key and U.S. Bank National Association will each fund 37.5% of the Loan amount and Huntington National Bank will fund the remaining 25%.The Loan is evidenced by a promissory note and secured by a first lien mortgage on Northtown Mall, a regional mall located in Blaine, MN (the “Mall”), and an assignment of the Mall’s leases and rents. Under the Agreement, the maturity date for the Loan is October 21, 2011 (the “Maturity Date”), provided that
